Barrow, J.,
dissenting.
A partially incapacitated employee who refuses selective employment is barred from receiving compensation only “during the continuance of . . . [his] refusal” of selective employment. Code § 65.1-63. In my opinion, Murphy, having now accepted selective employment, is no longer barred from receiving compensation. See K & L Trucking Co. v. Thurber, 1 Va. App. 213, 220-21, 337 S.E.2d 299, 303 (1985).
Neither this court nor the Supreme Court of Virginia has decided whether an employee justifiably discharged from selective employment may cure his implied “refusal of selective employment” by obtaining other employment suitable to his capacity. The Supreme Court did not address this issue when it held that an employee justifiably discharged from selective employment is barred from receiving Workers’ Compensation benefits. See Marval Poultry Co. v. Johnson, 224 Va. 597, 601, 299 S.E.2d 343, 345-46 (1983) (employee discharged for dishonesty); Goodyear Tire & Rubber Co. v. Watson, 219 Va. 830, 833, 252 S.E.2d 310, 313 (1979) (employee discharged for poor work performance). It was also not required to do so when it held that an employee who procures selective employment on his own is not barred from receiving compensation if he later loses that employment. See American Steel Placing Co. v. Adams, 230 Va. 189, 192, 335 S.E.2d 270, 272 (1985); Big D Quality Homebuilders v. Hamilton, 228 Va. 378, 382, 322 S.E.2d 839, 841 (1984).
*641The language of Code § 65.1-63, however, addresses this issue. An injured employee who “refuses employment procured for him suitable to his capacity, [is barred from] compensation at any time during the continuance of such refusal-”1 (emphasis added). The phrase “during the continuance of such refusal” is an unequivocal direction by the General Assembly that an injured employee who refuses selective employment is barred from compensation only so long as he refuses such employment. The bar to compensation is expressly limited by the statute. Once an employee has overcome his “refusal” by obtaining new selective employment, his entitlement to compensation, if any, for partial incapacity is revived.
The majority is persuaded to depart from the statute because it can find no evidence that the legislature intended to place a partially incapacitated employee “in a better position than an uninjured employee who is terminated for cause and by his wrongful acts suffers a loss of income.” An uninjured employee, however, can overcome his loss of income by obtaining new employment. A partially incapacitated employee, on the other hand, may not be able to overcome his loss of income by obtaining new employment.
An employee who is partially incapacitated because of a work-related injury and is discharged for cause from selective employment is unable to work because of both his partial incapacity and his unjustifiable refusal to accept selective employment, i.e. his discharge for cause. If he later obtains selective employment, he has cured his unjustifiable refusal to accept selective employment. Upon curing his unjustified refusal, a partially incapacitated employee discharged for cause should have the same economic opportunities as an uninjured employee discharged for cause. Therefore, the bar to his entitlement to compensation is removed. Code § 65.1-63.
In this case, Murphy experienced a compensable injury for which he was initially compensated. A dispute arose over whether Murphy had unjustifiably refused employment within his capacity and whether he had refused medical treatment without justifica*642tion. The commission found that he refused work within his capacity and also unjustifiably refused medical treatment; therefore, the commission terminated his compensation. Murphy attempted to obtain reemployment with his employer but, although the employment was available for eligible employees, Murphy was not eligible because his employer determined that he had been “dishonest” concerning his representations about his work capacity. Murphy, thereafter, obtained employment with another telephone company in Florida. Without addressing whether the employer justifiably refused Murphy further employment,2 the commission concluded that Murphy had cured his refusal of selected employment by obtaining new employment with a different employer.
I concur with the commission’s decision and would, therefore, affirm it.

 Code § 65.1-63. Refusal of employment. If an injured employee refuses employment procured for him suitable to his capacity, he shall not be entitled to any compensation at any time during the continuance of such refusal, unless in the opinion of the Industrial Commission such refusal was justified, (emphasis added).


 Under the majority’s theory of this case, the matter should be remanded to the commission to determine if Murphy’s discharge was justified.